Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to papers filed February 05, 2021.  Claim 1-10, 12-13 and 20-21 are currently pending. Claims 1, 3, 5-8 and 10 have been amended, claims 11 and 14-19 have been canceled and withdrawn claim 21 have been added by Applicants’ amendment filed on February 05, 2021.
	Applicant’s election without traverse of Group I, i.e., claims 1-11, (claim 11 now canceled) directed to a cell tissue gel comprising collagen and hyaluronan, in Applicants’ response filed on May 27, 2020 was previously acknowledged.  
Claims 12-20 (claims 14-19 now canceled) were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-II was previously  made FINAL.
Therefore, claims 1-10 are currently under examination to which the following grounds of rejection are applicable.
Priority
This Application is a CON of 14/445,944 filed on July 29, 2014, now US  PAT 9,925,140 which is a CIP of 12/974,535 filed on 12/21/2010 now US PAT 8,7906,83. Applicants’ claim for the benefit of a prior-filed application parent provisional application 61/289,132 filed on December 22, 2009  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Thus, the earliest possible priority for the instant application is December 22, 2009 .
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, 12/974,535 filed on 12/21/2010 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claim 8 further limits the cell tissue gel of claim 1 to comprise a pharmaceutical acceptable excipient. Claim 10 further limits the cell tissue gel of claim 1 to comprise  an antibiotics or anti-microbial peptide. Nowhere does this application 12/974,535 filed on 12/21/2010 teach or suggest a pharmaceutical acceptable excipient, an antibiotics or anti-microbial peptide. 
Thus, claims 8-10 as presently pending are afforded priority to application  14/445,944 filed on 07/29/2014. 
Claim interpretation
Claim 1 have been amended to recite “A cell tissue gel consisting of:
collagen and hyaluronan at a weight ratio of 1-50: 1” and “ wherein the cell tissue gel… is formed without a cross-linking agent, and wherein the cell tissue gel is produced by mixing all components of the gel to form a mixture, adjusting the pH of the mixture to weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed”.

Claim 3 has been amended to recite cell tissue gel, consisting of :
(i) collagen and hyaluronan at a weight ratio of 1-50: 1, and at least one of a nutrient, a pharmaceutically acceptable excipient, a stem cell, an antibiotic, and an antimicrobial peptide, or
(ii) collagen and hyaluronan at a weight ratio of 1-50: 1, and at least one of a nutrient, a pharmaceutically acceptable excipient, a stem cell, an antibiotic, an antimicrobial peptide, a bioactive agent and a matrix factor, 

Independent claims 1 and 3 are product by process claims  directed to a cell tissue gel. The recitation of the process of making or intended use of the cell tissue gel in claims 1 and 3 do not impart any distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) .
In relation to a cell tissue gel comprising collagen and hyaluronan at a weight ratio of 1-50: 1, the Specification discloses Examples 1 and 2 directed to a process of making a cell tissue gel. In both cases, a first suspension is provided which is a mixture of a various concentrations of hyaluronan solution and stem cells. The first suspension is then mixed with collagen obtained from porcine dermis (natural collagen) to obtain a stem cell-containing suspension mixed with collagen at an equal volumes.
Table 1 illustrates the following concentration collagen and hyaluronan where stem cells were embedded. 
(i) 6 mg/ml of collagen and 0.05 mg/ml, 0.2 mg/ml, or 0.5 mg/ml of hyaluronan, or
 (ii)  9 mg/ml of collagen and 0.2 mg/ml of hyaluronan. 

    PNG
    media_image1.png
    209
    375
    media_image1.png
    Greyscale

These mixtures were then incubated at incubating at 37oC for 30 minutes to form a gel embedded with stem cells. As illustrated in Table 1, “the weight ratio of collagen vs. hyaluronan in the tissue gel was critical for maintaining viability of the stem cells grown in the gel over time” (paragraph [0033] of the published application. In particular, at day 14 the percentage of viability of cells was 72.07  +/-10.4 relative to control 35.7  +/-0.3 for a weight ratio of 9 (collagen):02 (hyaluronan) and 75.3 over control 40.5 for a ratio of 6 (collagen):02 (hyaluronan). Accordingly, only some weight ratio of collagen: hyaluronan are significant for maintaining viability of the stem cells grown in the gel.
In the case of Example 2 the stem cell suspension and collagen solution described in Example 1 that  were mixed at 1:1 by volume together with gelatin (2 or 10 mg/mL) to form stem cell embedded tissue gels, wherein the percentage of viability of cells at day 14 was measured at days 1, 7 and 14.
Response to arguments
Withdrawn rejections in response to Applicants’ arguments or amendments
                                                       Claim Rejections - 35 USC § 103          In view of Applicants’ amendment of claims 1 and 3 to recite in the preamble of both claims the transitional phrase “ consisting of”, the rejection of claims 1-10 under 35 U.S.C. 
	DiTizio et al., discloses an elastic non-adhesive protein matrix comprising: a mixture of protein comprising collagen and/or gelatin and biocompatible polymers selected from the group consisting of polyethylene glycol (PEG), poly-L-lysine, poly-D-lysine, alginate, chitosan, hyaluronic  acid, chondroitin sulfate and mixtures thereof, wherein said polymers are cross-linked with one or more cross-linking agents and said mixture is lyophilized (paragraphs [0033] and wherein the weight ratio of collagen vs. hyaluronan  falls within the scope of claim 1 (paragraph [0038; Table 1). However, the composition of  DiTizio et al., requires a cross linking agent because the non-adhesive elastic gelatin matrix of DiTizio et al., is made by combining solutions of protein, biocompatible polymers and cross-linking agents in a suitable solvent.
 
    PNG
    media_image2.png
    499
    469
    media_image2.png
    Greyscale



Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting
Claims 1-10 remain rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No 9,925,140 and claims 1-9 of U.S. Patent No 8,790,683 for the reasons already of record as set forth at pages 5-7 of the non-final office action filed on August 5, 2020. 
Response to Applicants’ Arguments as they apply to rejection of claims 1-10 under obviousness-type double patenting
	At page 6 of the remarks filed on February 05, 2021, Applicants essentially argue that to expedite prosecution of this application, an eTerminal Disclaimer has been filed. The examiner has not been able to find the eTerminal Disclaimer, therefor the eTerminal Disclaimer has not been considered.
New Grounds of objection/ rejection
Claim objection
Claims 3 and 10 are objected to because the recitation of “ an antibiotics” is grammatically incorrect. The indefinite article “an” should be used to precede a noun only in singular and not in plural. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed February 05, 2021.  
Claim 1 is rejected because of the recitation of “all components of the gel” in line 4. Claim 1 recites “consisting of” in line 1 which excludes any element, step, or ingredient not specified in the claim. Because the only two components of the cell tissue gel are collagen and hyaluronan, it is unclear whether the phrase “all components of the gel” refers to  collagen and hyaluronan or additional components of the gel mixture no present in the final product. As such the metes and bounds of the claim are indefinite.
Claim 3 is rejected because of the recitation of “all components of the gel” in line 7. Claim 1 recites “consisting of” in line 1 which excludes any element, step, or ingredient not specified in the claim. However, it is unclear which are the components of the gel. Claim 4 further limits the nutrient of claim 3 to be a component of the gel. As such the metes and bounds of the claim are infinite.
Claim 5 and by dependence, claim 6 are vague and indefinite in the recitation of "a nutrient " in line 1.  It is unclear whether the recitation of “a nutrient” refers to the nutrient recited in claim 3, line 2, or a different nutrient. If the nutrient is the same, the definite article “the” should precede  nutrient, e.g. the nutrient. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

In the present instance, claim 3 recites the broad recitation “bioactive agent” (e.g., peptide, polypeptide, oligosaccharide, polysaccharide, or small o molecule; at  ¶ [0024]), and the claim also recites specific types of bioactive agents  such as  an antimicrobial peptide which is the narrower statement of the range/limitation.
Claim 10 is vague and indefinite in the recitation of " an antibiotics or anti-microbial peptide" in line 3.  It is unclear whether the recitation of “ an antibiotics or anti-microbial peptide” refers to the antibiotics or the anti-microbial peptide in claim 3, line 3, or a different antibiotic or anti-microbial peptide. If the antibiotic or anti-microbial peptide is the same, the definite article “the” should precede the recitation of “antibiotic or anti-microbial peptide”, e.g. the antibiotic or the anti-microbial peptide. 
Claims 2, 4 and 7 are indefinite insofar as they depend from claim 1.
Claim Rejections - 35 USC § 112- First paragraph- New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by amendment of the claims in the response filed February 05, 2021.  
Claim 1 has been amended to recite: “A cell tissue gel, comprising consisting of collagen and hyaluronan at a weight ratio of 1-50: 1,
“wherein the cell tissue gel promotes wound healing with reduced scarring and is
formed without a cross-linking agent, and wherein the cell tissue gel is produced by
mixing all components of the gel to form a mixture, adjusting the pH of the mixture to
weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed.”


(i) collagen and hyaluronan at a weight ratio of 1-50: 1, and at least one of a nutrient, a pharmaceutically acceptable excipient, a stem cell, an antibiotic, and an antimicrobial peptide, or
(ii) collagen and hyaluronan at a weight ratio of 1-50: 1, and at least one of a nutrient, a pharmaceutically acceptable excipient, a stem cell, an antibiotic, an antimicrobial peptide, a bioactive agent and a matrix factor,
“wherein the cell tissue gel promotes wound healing with reduced scarring and is
formed without a cross-linking agent, and wherein the cell tissue gel is produced by
mixing all components of the gel to form a mixture, adjusting the pH of the mixture to
weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed.”

The response filed on February 05, 2021 indicates that support for the claim amendment is found at page 3, lines 5-7; “The cell tissue gel of this invention can further contain a nutrient for cell growth (e.g., a cell culture medium or a vitamin), a bioactive agent, one or more matrix factors, and/or stem cells.” ; page 9, lines 20 and 21, “The cell tissue gel described herein can include one or more pharmaceutically acceptable excipients to provide lubrication and moisture insulation.”;  page 16, lines 21 and 22; “The diabetic wounds were healed at day 18 to day 25 with the implantation of the cell tissue gels containing 20 or 50 mg/mL collagen and 1, 5, 10, 20, 30, or 50 mg/mL hyaluronan. The fastest healing was observed with cell tissue gels further containing vitamins B complex and C. Those wounds healed between day 12 to day 20.”, page 18, lines 5-11; “The healing efficacy of various tissue gel formulations was also analyzed by histology in the pig model. The formulations that were tested included: L10: 68 mg/mL collagen and 5 mg/mL hyaluronan with 4 mg/mL neomycin; LI 1: 35 mg/mL collagen and 3 mg/mL hyaluronan with 4 mg/mL neomycin, and lecithin and glycerin as excipients; L12: 35 mg/mL page 18, line 27 to page 19, line 2.”For the healing of shallow skin wounds, cell tissue gels were prepared by mixing excipients with collagen (30 mg/mL), 1500 kDa hyaluronan (5, 10, 20, 30 mg/mL), with or without vitamins, with or without growth factors, and antibiotics such as neomycin (4 mg/mL) or anti-microbial peptide such as pexiganan or its analogs. For example, the contents of the above cell tissue gel were mixed with glycerin and lecithin, and after adjusting the pH to weak acidic to neutral pH, the mixture was mixed until a homogeneous gel was formed. The gel can adhered to the skin surface after being applied to the skin.”
None of the cited paragraphs provides support  for a cell tissue gel merely consisting of collagen and hyaluronan at a weight ratio of 1-50: 1, (claim 1) and  consisting of collagen and hyaluronan at a weight ratio of 1-50: 1 and at least one of a nutrient, a pharmaceutically acceptable excipient, a stem cell, an antibiotic, an antimicrobial peptide, a bioactive agent and a matrix factor, “wherein the cell tissue gel promotes wound healing with reduced scarring and is formed without a cross-linking agent, and wherein the cell tissue gel is produced by mixing all components of the gel to form a mixture, adjusting the pH of the mixture to weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed”. In other words, the Specification does not provides support for a method of producing a cell tissue gel  consisting of collagen and hyaluronan at a weight ratio of 1-50: 1 (claim 1) and all the cited components (claim 3) by missing all the components to form a mixture adjusting the pH of the mixture to weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed. There is 
A review of the specification as filed merely reveals a preparation for shallow skin wounds comprising cell tissue gel mixed with glycerin and lecithin, and after adjusting the pH to weak acidic to neutral pH, the mixture was mixed until a homogeneous gel was formed. (paragraph [0066]). There is no indication, for example, of how to mix a pharmaceutically acceptable excipient, with collagen and hyaluronan at a weight ratio of 1-50: 1 by adjusting the pH of the mixture to weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed., to result in the claimed product. 
Examples 1 requires a mixture of collagen, stem cells and hyaluronan and Example 2 further requires gelatin, wherein the desired cells are embedded after allowing the collagen to solidify to form a gel embedded with the stem cells, and wherein embedded cells are cultured for up to 14 days. Gelatin can be obtained by partial hydrolysis of collagen (DiTizio et al., US PG-Pub  2006/0068013; of record; Paragraph [0045]).
Specifically, Example 1 discloses mixing of a first suspension which is a mixture of a various concentrations of hyaluronan solution and stem cells, wherein first suspension is then mixed with collagen obtained from porcine dermis (natural collagen) to obtain a stem cell-containing suspension which is mixed with collagen at an equal volumes, wherein the mixture comprises the following concentration as illustrated in Table1: 
(i) 6 mg/ml of collagen and 0.05 mg/ml, 0.2 mg/ml, or 0.5 mg/ml of hyaluronan, or
 (ii)  9 mg/ml of collagen and 0.2 mg/ml of hyaluronan. In particular, Table 1 illustrates the percentage of viability of cells at day 14 which was 72.07  +/-10.4 relative to control 35.7  
There is nothing more to lead one of skill in the art to appreciate cell tissue gel consisting of collagen and hyaluronan at a weight ratio of 1-50: 1, where the cell tissue gel does not contain stem cells (claim 1) or cell tissue gel consisting of collagen and hyaluronan at a weight ratio of 1-50: 1 and the cited components of claim 3, where the cell tissue gel is produced by mixing all components of the gel to form a mixture, adjusting the pH of the mixture to weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed.
Hence, is not clear that the Applicant was in possession of a genus of undefined cell tissue gel, formed without a cross-linking agent, and wherein the cell tissue gel is produced by mixing all components of the gel to form a mixture, adjusting the pH of the mixture to weak-acidic to neutral pH, and mixing the mixture until a homogeneous gel is formed, as recited in claims 1 and 3 at the time of filing.
Claims 1-10 will remain rejected until Applicant cancels all new matter.
Conclusion
Claims 1-10 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633